Appleton', C. J.
This is an action on the case, to recover damages caused by the taking and selling of the plaintiff’s property, on a warrant of distress, issued by the treasurer of the defendant town, against him, for official neglect as collector of taxes of the village school district in said town.
No action can be maintained against a town for the assessment and collection of an illegal tax. A town cannot be held responsible for the willful and illegal proceedings of a school district. School District in Green v. Bailey, 3 Fairf. 259; Trafton v. Alfred, 15 Maine, 258; Trim v. Charleston, 41 Maine, 504; Bacon v. School District in Barnstable, 97 Mass. 421.
The town treasurer in issuing the warrant, was acting on his own responsibility. It was not issued for the benefit of the town, nor by its direction. The proceeds of the sale went to the treasury of the village school district. The town is not liable-*582for the tortious acts of its officers done under color of official authority. The defendant town has neither directed, sanctioned or ratified any wrongful act of its treasurer, and is in no way responsible for it. If the warrant was illegally issued, the town treasurer issuing it, is liable. Mitchell v. Rockland,, 52 Maine, 118; Small v. Danville, 51 Maine, 359; Lynde v. Rockland, 66 Maine, 309; Barbour v. Ellsworth, 67 Maine, 294; Perley v. Georgetown, 7 Gray, 464; Buttrick v. Lowell, 1 Allen, 172.
Assuming the assessment to have been illegal, or being legal the warrant of distress to have been improvidently issued, the remedy of the plaintiff is not against the town. If on the other hand the assessment was legal and the other proceedings in accordance with law, the plaintiff has no cause of action. In either event he must become nonsuit.

Plaintiff nonsuit.

WaXiTON, ViRGiN, Libbey and Symonds,- JJ., concurred.